Case: 20-51021      Document: 00515867387         Page: 1    Date Filed: 05/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 18, 2021
                                  No. 20-51021
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ramiro Medina-Oliden,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1291-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Ramiro Medina-Oliden appeals the within-guidelines sentence of 57
   months of imprisonment and three years of supervised release imposed
   following his guilty plea conviction for illegally reentering the United States
   following removal, in violation of 8 U.S.C. § 1326(a) and (b)(1).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51021          Document: 00515867387        Page: 2   Date Filed: 05/18/2021




                                     No. 20-51021


           Medina-Oliden argues that § 1326(b)(1) is unconstitutional because it
   increases the statutory maximum sentence based on the fact of a prior felony
   conviction neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. He concedes, however, that his argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but wishes to
   preserve the issue for further review.           The Government has moved,
   unopposed, for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government argues, and Medina-Oliden concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                          2